Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The Estate of Taylor H. Jobe, Deceased,                Appeal from the 124th District Court of
Appellant                                              Gregg County, Texas (Tr. Ct. No. 2012-
                                                       910-B).    Opinion delivered by Justice
No. 06-13-00056-CV         v.                          Carter, Chief Justice Morriss and Justice
                                                       Moseley participating.
John F. Berry and John F. Berry, P.C.,
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED APRIL 9, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk